IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                      Docket No. 39883

STATE OF IDAHO,                                 )     2013 Unpublished Opinion No. 555
                                                )
       Plaintiff-Respondent,                    )     Filed: June 27, 2013
                                                )
v.                                              )     Stephen W. Kenyon, Clerk
                                                )
COLE ALEXANDER PIPKIN,                          )     THIS IS AN UNPUBLISHED
                                                )     OPINION AND SHALL NOT
       Defendant-Appellant.                     )     BE CITED AS AUTHORITY
                                                )

       Appeal from the District Court of the First Judicial District, State of Idaho,
       Kootenai County. Hon. Lansing L. Haynes, District Judge.

       Order denying I.C.R. 35 motion for reduction of sentence, affirmed.

       Sara B. Thomas, State Appellate Public Defender; Sarah E. Tompkins, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Kenneth K. Jorgensen, Deputy
       Attorney General, Boise, for respondent.
                 ________________________________________________

                         Before LANSING, Judge; GRATTON, Judge;
                                  and MELANSON, Judge

PER CURIAM
       Cole Alexander Pipkin pled guilty to lewd conduct with a minor under sixteen. Idaho
Code § 18-1508. The district court sentenced Pipkin to a unified term of ten years with four
years determinate, and retained jurisdiction. Prior to the expiration of the period of retained
jurisdiction, the district court relinquished jurisdiction and ordered Pipkin’s sentence without
reduction. Pipkin filed an Idaho Criminal Rule 35 motion, which the district court denied.
Pipkin appeals asserting that the district court abused its discretion by denying his Rule 35
motion.
       A motion for reduction of sentence under I.C.R. 35 is essentially a plea for leniency,
addressed to the sound discretion of the court. State v. Knighton, 143 Idaho 318, 319, 144 P.3d
23, 24 (2006); State v. Gill, 150 Idaho 183, 186, 244 P.3d 1269, 1272 (Ct. App. 2010). In

                                               1
presenting a Rule 35 motion, the defendant must show that the sentence is excessive in light of
new or additional information subsequently provided to the district court in support of the
motion. State v. Huffman, 144 Idaho 201, 203, 159 P.3d 838, 840 (2007). Upon review of the
record, including any new information submitted with Pipkin’s Rule 35 motion, we conclude no
abuse of discretion has been shown. Therefore, the district court’s order denying Pipkin’s Rule
35 motion is affirmed.




                                              2